Citation Nr: 0333221	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-19 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral hand 
disability, to include carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. McCoy, Associate Counsel


INTRODUCTION

The veteran had active duty for training from July 1978 to 
November 1978, and active duty from April 1979 to June 1995.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the veteran's claim to 
reopen a previous final decision of June 1996.

As detailed in the decision section below, the veteran's 
claim to reopen is granted.  The underlying claim for service 
connection for a bilateral hand disability, to include carpal 
tunnel syndrome, is discussed in the remand section, as is a 
claim for service connection for hypertension.


FINDINGS OF FACT

1.  The RO denied service connection for a bilateral hand 
disability by a  June 1996 decision, based on a lack of 
permanent residual or chronic disability.

2.  The veteran notified of this rating decision and of 
procedural and appellate rights in a June 1996 letter.  A 
timely notice of disagreement was not received.  

3.   Evidence received since the June 1996 rating decision 
has not been considered previously and bears directly and 
substantially upon the specific matter under consideration 
and is so significant that it must be considered in order to 
fairly decide the merits of the current claim.


CONCLUSIONS OF LAW

1.  The June 1996 rating decision which denied service 
connection for a bilateral hand disability is final.  
38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.104, 
3.160(d), 20.302(a), 20.1103 (2003).  

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for a 
bilateral hand disability, to include carpal tunnel syndrome.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5108, 
5126 (West 2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. 
§§ 3.102, 3.159, 3.326 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Claim to reopen

The veteran essentially contends that he has submitted new 
and material evidence to reopen his claim for service 
connection for a bilateral hand disability.  

By a June 1996 rating decision, the RO denied service 
connection for a bilateral hand disability, concluding that 
there was no evidence that the veteran had been diagnosed as 
having a permanent residual or chronic disability.  The 
veteran was provided notice of that decision in June 1996, 
together with his rights regarding the appeal of an adverse 
decision.  However, he did not file a notice of disagreement 
with that decision and it became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 
20.302(a), 20.1103 (2003).

Unappealed decisions of the RO are final.  38 U.S.C.A. § 
7105.  However, if new and material evidence is presented or 
secured with respect to a claim, which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim. Manio v. Derwinski, 1 Vet. App. 145 (1991).  
When determining whether additional evidence is new and 
material, VA must determine whether such evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed in June 2000 prior to August 29, 2001. 

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The evidence received subsequent to June 1996 is presumed 
credible for the purposes of reopening the claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  See Duran v. Brown, 7 Vet. 
App. 216, 220 (1995).

Evidence obtained in connection with the veteran's attempt to 
reopen includes a VA medical record reflecting outpatient 
treatment in May 1997 for complaints of hand cramps, with a 
diagnostic assessment of degenerative joint disease, and a 
February 2000 referral for physical therapy following right 
carpal tunnel repair.  These medical records had not been 
considered previously and obviously are so significant that 
they must be reviewed in connection with the current claim 
(in that they suggest that the veteran has a disability of 
the hands).  He has therefore presented new and material 
evidence regarding the previously denied claim of service 
connection.

Accordingly, the petition to reopen is granted and 
consideration may be given to the entire evidence of record 
without regard to any prior denial.  This appeal is granted 
to this extent, subject to further evidentiary development.

II.  Veterans Claims Assistance Act of 2000 (VCAA) 

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2003).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002). 

Because the Board has granted merely the veteran's claim to 
reopen, a detailed discussion of whether VA has complied with 
the VCAA is improper at this time.  The Board is conducting 
further evidentiary development into the now-reopened claim 
for service connection for a bilateral hand disability, to 
include carpal tunnel syndrome, and a thorough discussion of 
the application of the VCAA in this case will be included in 
a subsequent decision.  


ORDER

New and material evidence has been received and the claim for 
service connection for a bilateral hand disability, to 
include bilateral carpal tunnel syndrome is reopened.  The 
appeal is allowed to this extent only.


REMAND

The claims file currently contains service medical records 
dated from April 1989 through June 1995, but none from the 
veteran's periods of active duty and active duty for training 
prior to 1989.  All appropriate efforts to obtain or 
reconstruct missing service medical records (as outlined in 
M21-1, Part III, Chapter 4) should be conducted.

VA records indicate that the veteran underwent a right carpal 
tunnel repair at the Miami VA Medical Center (VAMC) in 
February 2000.  The claims file currently includes only the 
referral for physical therapy following this procedure, and 
does not contain the actual record of surgery.  Moreover, in 
a July 2000 letter, the veteran asserted that he underwent 
surgery on his left hand for carpal tunnel syndrome in June 
2000 (presumably at VA).  Again, there is no actual report of 
this surgery in the claims file, nor any related treatment 
records.  It is essential that any outstanding VA records be 
obtained and reviewed.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992) (VA records are constructively part of the 
record which must be considered).

As his claim is now reopened, the veteran should be afforded 
a VA examination to determine the diagnosis and etiology of 
any bilateral hand disability, to include carpal tunnel 
syndrome.  VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2003).

Additionally, in Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
(Court) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
There, the Court found that the 30-day period provided in 38 
C.F.R. § 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, as additional development 
is necessary in this case, the RO must take this opportunity 
to inform the veteran that notwithstanding any information 
previously provided, a full year is allowed to respond to a 
VCAA notice.

By an August 2000 rating decision, the RO, in pertinent part, 
denied entitlement to service connection for hypertension.  
The veteran was advised of this rating decision in an August 
2000 letter, and indicated disagreement with it in a written 
statement associated with the claims file in August 2000.  
Because the veteran filed a timely notice of disagreement, 
the RO must provide him with a statement of the case (SOC).  
Manlincon v. West, 12 Vet. App. 238 (1999) (When a notice of 
disagreement is filed, the Board should remand, rather than 
refer the issue to the RO for the issuance of an SOC).

Accordingly, this case is REMANDED for the following actions:

1.  As the veteran had active duty 
beginning in 1979, the RO should conduct 
all appropriate efforts to obtain or 
reconstruct missing service medical 
records prior to 1989 (as outlined in 
M21-1, Part III, Chapter 4).

2.  The RO should ask the veteran to 
provide a list of the names and addresses 
of all private and VA doctors and medical 
care facilities (hospitals, HMOs, VAMCs, 
VA Outpatient Clinics, etc.) who have 
treated him for any bilateral hand 
symptoms, including carpal tunnel 
syndrome, since February 2000.  After 
obtaining the necessary authorizations, 
the RO should obtain records from each 
health care provider he identifies 
(except where VA has already made 
reasonable efforts to obtain the records 
from a particular provider).  If these 
records cannot be obtained and there is 
no affirmative evidence that they do not 
exist, inform the veteran of the records 
that could not be obtained, including 
what efforts were made to obtain them.

3.  After completion of #1 and 2 above, 
the RO should obtain the surgery reports 
relating to the veteran's right and left 
carpal tunnel repairs at the Miami VA 
Medical Center (VAMC), as well as any 
other treatment and/or physical therapy 
records generated in conjunction 
therewith.

4.  After completion of #1- 4 above, the 
RO should schedule the veteran for a VA 
examination to determine the nature and 
etiology of any bilateral hand 
disability.  The examiner should review 
the claims file prior to the examination 
of the veteran.  Any testing deemed 
necessary should be conducted.  The 
examiner should answer the following 
questions:

a.  Does the veteran have any 
current bilateral hand disability, 
including any carpal tunnel 
syndrome?

b.  If the veteran has a current 
bilateral hand disability, when did 
it first have its onset?  Is it at 
least as likely as not (i.e., 
probability of 50 percent) that it 
had its onset in service?  If the 
veteran's bilateral hand disability 
includes arthritis, is it at least 
as likely as not that the arthritis 
had its onset within one year after 
discharge?

c.  The reasons for any medical 
opinions by the examiner should be 
discussed in detail.  If the 
examiner finds that it is not 
feasible to answer a particular 
question or follow a particular 
instruction, he or she should so 
indicate and provide an explanation.

5.  The RO must review the claims file 
and ensure compliance and satisfaction 
with all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2003).  See also Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003); and Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

6.  The RO should also readjudicate the 
claim for service connection for a 
bilateral hand disability, to include 
carpal tunnel syndrome.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.

7.  Provide the veteran and his 
representative with an SOC that that 
discusses the laws and regulations 
pertaining to its August 2000 rating 
decision denying entitlement to service 
connection for hypertension; a discussion 
of how such laws and regulations affect 
the RO's decision; and a summary of the 
reasons for such decision.  The veteran 
and his representative should be informed 
that a substantive appeal must be 
submitted within a specific time period 
in order to place this issue on appeal.  
The veteran and his respresentative 
should be provided an opportunity to 
respond.

Thereafter, the case should be returned to the Board, which 
intimates no opinion as to the ultimate outcome of these 
claims.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



